 



Exhibit 10.2
PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from
time to time, this “Security Agreement”) is entered into as of June 1, 2007 by
and among TechTeam Global, Inc., a Delaware corporation (the “Borrower”),
TechTeam Cyntergy, L.L.C., a Michigan limited liability company, TechTeam
Government Solutions, Inc., a Virginia corporation and Sytel, Inc., a Maryland
corporation (each a “Subsidiary Guarantor”, and collectively, the “Subsidiary
Guarantors”, and collectively with the Borrower, each a “Grantor”, and
collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., a national banking
association, as Administrative Agent (the “Administrative Agent”) for the
lenders party to the Credit Agreement referred to below.
PRELIMINARY STATEMENTS
     A. The Borrower, the Administrative Agent and the Lenders from time to time
party thereto have entered into a certain Credit Agreement dated as of even date
herewith (as same may be amended or modified from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by the Lenders to the Borrower.
     B. The Grantors have agreed to pledge to the Administrative Agent, for the
benefit of the Lenders, and grant a first-priority security interest (subject to
Liens permitted by the Credit Agreement) to the Administrative Agent, for the
benefit of the Lenders, in and to the collateral described herein and to execute
this Security Agreement.
     C. Each Grantor has determined that it is to its benefit and in its
financial interest to execute this Security Agreement, and is entering into this
Security Agreement in order to induce the Lenders to enter into amendments to
the agreements evidencing the Secured Obligations, to induce the Lenders to
extend credit to the Borrower and to secure the Secured Obligations.
     ACCORDINGLY, the Grantors, and the Administrative Agent, on behalf of the
Lenders, hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1. Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
     1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
     1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
     “Account Debtor” shall have the meaning set forth in Article 9 of the UCC.
     “Accounts” shall have the meaning set forth in Article 9 of the UCC.
     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.

1



--------------------------------------------------------------------------------



 



     “Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
     “Collateral” shall have the meaning set forth in Article II.
     “Collateral Access Agreement” means any landlord waiver or other agreement
between the Administrative Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any Grantor for any real property where any
Collateral is located, which agreement shall provide access rights, contain a
waiver or subordination of all Liens or claims that the landlord, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.
     “Commercial Tort Claims” shall have the meaning set forth in Article 9 of
the UCC.
     “Control” shall have the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
     “Control Account” means a Deposit Account or Securities Account subject to
a Control Agreement.
     “Control Agreement” means a control agreement, in form and substance
satisfactory to the Administrative Agent, entered into under any of
Sections 4.4, 4.5 or 4.11, pursuant to which the Administrative Agent is granted
Control over a Deposit Account, Securities or a Securities Account, as the case
may be.
     “Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
     “Default” means an event described in Section 5.1.
     “Deposit Accounts” shall have the meaning set forth in Article 9 of the
UCC.
     “Documents” shall have the meaning set forth in Article 9 of the UCC.
     “Equipment” shall have the meaning set forth in Article 9 of the UCC.
     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
     “Farm Products” shall have the meaning set forth in Article 9 of the UCC.
     “Fixtures” shall have the meaning set forth in Article 9 of the UCC.
     “General Intangibles” shall have the meaning set forth in Article 9 of the
UCC.
     “Goods” shall have the meaning set forth in Article 9 of the UCC.
     “Instruments” shall have the meaning set forth in Article 9 of the UCC.

2



--------------------------------------------------------------------------------



 



     “Inventory” shall have the meaning set forth in Article 9 of the UCC.
     “Investment Property” shall have the meaning set forth in Article 9 of the
UCC.
     “Lenders” means the lenders party to the Credit Agreement and their
successors and assigns.
     “Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of
the UCC.
     “Licenses” means, with respect to any Person, all of such Person’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
     “Patents” means, with respect to any Person, all of such Person’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.
     “Permitted Liens” means Liens that are permitted by the Credit Agreement.
     “Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.
     “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.
     “Required Lenders” means (a) prior to an acceleration of the obligations
under the Credit Agreement, the Required Lenders, and (b) after an acceleration
of the obligations under the Credit Agreement but prior to the date upon which
the Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, Lenders holding in the aggregate more than
50% of the total amount of the Secured Obligations, such total amount to be as
determined by the Agent in its reasonable discretion.
     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.
     “Secured Obligations” is defined in the Credit Agreement.
     “Securities Account” is defined in Section 4.5 hereof.
     “Securities Intermediary” shall have the meaning set forth in Article 8 of
the UCC.
     “Security” has the meaning set forth in Article 8 of the UCC.
     “Stock Rights” means all dividends, instruments or other distributions and
any other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in

3



--------------------------------------------------------------------------------



 



substitution for or in exchange for any Equity Interests constituting
Collateral, any right to receive Equity Interests and any right to receive
earnings, in which the Grantors now have or hereafter acquire any right, issued
by an issuer of such Equity Interests.
     “Supporting Obligations” shall have the meaning set forth in Article 9 of
the UCC.
     “Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
     “UCC” means the Uniform Commercial Code, as in effect from time to time, of
the State of Michigan or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Lender’s
Lien on any Collateral.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
     Each Grantor hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Lenders, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

  (i)   all Accounts;     (ii)   all Chattel Paper;     (iii)   all Copyrights,
Patents and Trademarks;     (iv)   all Documents;     (v)   all Equipment;    
(vi)   all Fixtures;     (vii)   all General Intangibles;     (viii)   all
Goods;     (ix)   all Instruments;     (x)   all Inventory;     (xi)   all
Investment Property;

4



--------------------------------------------------------------------------------



 



  (xii)   all cash or cash equivalents;     (xiii)   all letters of credit,
Letter-of-Credit Rights and Supporting Obligations;     (xiv)   all Deposit
Accounts with any bank or other financial institution;     (xv)   all Commercial
Tort Claims;     (xvi)   all Farm Products;     (xvii)   and all accessions to,
substitutions for and replacements, proceeds (including Stock Rights), insurance
proceeds and products of the foregoing, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto and any General Intangibles at
any time evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations.
Notwithstanding the foregoing or any other provision of this Agreement,
“Collateral” and the defined terms used above to describe the Collateral shall
not include equipment and other fixed assets which are subject to a Permitted
Lien that is a purchase money Lien to the extent the agreement creating such
Lien prohibits additional Liens on such equipment or other fixed assets property
or would constitute a breach or violation of any agreement relating thereto.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Grantor represents and warrants to the Administrative Agent and the
Lenders that:
     3.1. Title, Perfection and Priority. Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Administrative Agent the security
interest in such Collateral pursuant hereto. When financing statements have been
filed in the appropriate offices against such Grantor in the locations listed on
Exhibit H, the Administrative Agent will have a fully perfected first priority
security interest in that Collateral of such Grantor in which a security
interest may be perfected by filing, subject only to Liens permitted under
Section 4.1(e).
     3.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.
     3.3. Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A; such Grantor
has no other places of business except those set forth in Exhibit A.
     3.4. Collateral Locations. All of such Grantor’s locations where Collateral
is located are listed on Exhibit A. All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

5



--------------------------------------------------------------------------------



 



     3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Part I of Exhibit B.
     3.6. Securities Held by Securities Intermediary. All Securities held by
such Grantor through a Securities Intermediary are listed on Part I of Exhibit B
in addition to the following information with respect to such Securities: the
name of the owning Grantor, the type of account in which such Securities are
held, the account number and the name and address of the Securities Intermediary
holding such Securities.
     3.7. Exact Names. Such Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization. Except as set forth in an amendment to the organizational
documents, the Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name.
     3.8. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor. All action by such
Grantor necessary or desirable to protect and perfect the Administrative Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken. The Administrative Agent will have a fully perfected first
priority security interest in the Collateral listed on Exhibit C, subject only
to Liens permitted under Section 4.1(e).
     3.9. Accounts and Chattel Paper. The names of the obligors, amounts owing,
due dates and other information with respect to its Accounts and Chattel Paper
are and will be correctly stated in all records of the Grantor relating thereto
and in all invoices and reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.
     3.10. Inventory. With respect to any of its Inventory, (a) all material
Inventory is located at one of the locations set forth on Exhibit A designated
as a location of Collateral for such Grantor and (b) such Grantor has good and
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for the
Lien granted to the Administrative Agent, for the benefit of the Administrative
Agent and Lenders, and except for Permitted Liens.
     3.11. Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except (i) as set forth in
Exhibit D and (ii) with respect to any rights of Grantor as licensee under any
License of any Patent, Trademark or Copyright. This Security Agreement is
effective to create a valid and continuing Lien and, upon filing of appropriate
financing statements in the offices listed on Exhibit H and this Security
Agreement with the United States Copyright Office and the United States Patent
and Trademark Office, fully perfected first priority security interests in favor
of the Administrative Agent on such Grantor’s Patents, Trademarks and
Copyrights, such perfected security interests are enforceable as such as against
any and all creditors of and purchasers from the Grantor, and all action by such
Grantor necessary or desirable to protect and perfect the Administrative Agent’s
Lien on such Grantor’s Patents, Trademarks or Copyrights shall have been duly
taken.
     3.12. Filing Requirements. None of its Equipment is covered by any
certificate of title, except for the vehicles described in Part I of Exhibit E.
None of the Collateral owned by it is of a type for which security interests or
liens may be perfected by filing under any federal statute except for (a) the
vehicles described in Part II of Exhibit E and (b) Patents, Trademarks and
Copyrights held by such Grantor and described in Exhibit D. The legal
description, county and street address of each property on which any Fixtures
are located is set forth in Exhibit F together with the name and address of the
record owner of each such property.

6



--------------------------------------------------------------------------------



 



     3.13. No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated naming such Grantor as debtor has been filed or is
of record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent on behalf of the Lenders as the
secured party and (b) as permitted by Section 4.1(e).
     3.14. Pledged Collateral.
          (a) Exhibit G sets forth a complete and accurate list of all Pledged
Collateral owned by such Grantor and not held by a Securities Intermediary. Such
Grantor is the direct, sole beneficial owner and sole holder of record of the
Pledged Collateral listed on Exhibit G as being owned by it, free and clear of
any Liens, except for the security interest granted to the Administrative Agent
for the benefit of the Lenders hereunder. Such Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting Equity
Interests has been (to the extent such concepts are relevant with respect to
such Pledged Collateral and, if the issuer of such Pledged Collateral is not
controlled by such Grantor, this representation is made to the best of such
Grantor’s knowledge) duly authorized, validly issued, are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing Equity Interests, either such certificates are
Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Administrative Agent so that the Administrative Agent may
take steps to perfect its security interest therein as a General Intangible,
(iii) all such Pledged Collateral held by a securities intermediary is covered
by a Control Agreement among such Grantor, the securities intermediary and the
Administrative Agent pursuant to which the Administrative Agent has Control and
(iv) all Pledged Collateral which represents debt or similar obligations owed to
such Grantor has, to the knowledge of such Grantor (1) been duly authorized,
authenticated or issued and delivered by the issuer of such debt or similar
obligation, and (2), is the legal, valid and binding obligation of such issuer
and such issuer is not in default thereunder.
          (b) In addition, (i) none of the Pledged Collateral owned by any
Grantor and issued by a Person controlled by it has been issued or transferred
in violation of the securities registration, securities disclosure or similar
laws of any jurisdiction to which such issuance or transfer may be subject,
(ii) there are existing no options, warrants, calls or commitments of any
character whatsoever relating to such Pledged Collateral or which obligate the
issuer of any Equity Interests included in the Pledged Collateral to issue
additional Equity Interests, and (iii) no consent, approval, authorization, or
other action by, and no giving of notice, filing with, any governmental
authority or any other Person is required for the pledge by such Grantor of such
Pledged Collateral pursuant to this Security Agreement or for the execution,
delivery and performance of this Security Agreement by such Grantor, or for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement or for the remedies in respect of the Pledged
Collateral pursuant to this Security Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally.
          (c) Except as set forth in Exhibit G, such Grantor owns 100% of the
issued and outstanding Equity Interests which constitutes Pledged Collateral and
none of the Pledged Collateral which represents debt or similar obligations owed
to such Grantor is subordinated in right of payment to other debt or similar
obligations or subject to the terms of an indenture.
     3.14 Authorization and Validity. Each Grantor has the power and authority
and legal right to execute and deliver this Security Agreement and to perform
its obligations thereunder. The execution and delivery by each Grantor of this
Security Agreement and the performance of its obligations thereunder have been
duly authorized by proper corporate or limited liability company proceedings,
and this Security Agreement constitutes the legal, valid and binding obligation
of each Grantor, enforceable against each Grantor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent

7



--------------------------------------------------------------------------------



 



transfer or similar laws affecting the enforcement of creditors’ rights
generally. Neither the execution and delivery by any Grantor of this Security
Agreement, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on any
Grantor, (ii) any Grantor’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement to
which any Grantor is a party or is subject, or by which it, or its assets, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the assets of any
Grantor pursuant to the terms of any such indenture, instrument or agreement. No
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by any Grantor, is required to be obtained
by any Grantor in connection with the execution, delivery and performance of
this Security Agreement.
     3.15 Commercial Tort Claims. It has no Commercial Tort Claims as of the
date hereof.
ARTICLE IV
COVENANTS
     From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated, each Grantor agrees that:
     4.1. General.
          (a) Collateral Records. Such Grantor will maintain complete and
accurate books and records with respect to the Collateral owned by it, and
furnish to the Administrative Agent, with sufficient copies for each of the
Lenders, such reports relating to such Collateral as the Administrative Agent
shall from time to time reasonably request.
          (b) Authorization to File Financing Statements; Ratification. Such
Grantor hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the Administrative Agent may be filed
in any filing office in any UCC jurisdiction and may (i) indicate such Grantor’s
Collateral (1) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC or such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information to the Administrative Agent promptly upon request. Such
Grantor also ratifies its authorization for the Administrative Agent to have
filed in any UCC jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
          (c) Further Assurances. Such Grantor shall take such further actions,
including the execution and delivery of additional security agreements and
collateral assignments, as may be requested by the Administrative Agent from
time to time to more fully evidence and perfect the Administrative Agent’s
interest in the Collateral. Such Grantor will, if so requested by the
Administrative Agent, furnish to the Administrative

8



--------------------------------------------------------------------------------



 



Agent, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may specify. Such Grantor also agrees to take
any and all actions necessary to defend title to the Collateral owned by it
against all persons and to defend the security interest of the Administrative
Agent in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder. Upon the request of the Administrative Agent, each Grantor
shall use commercially reasonable efforts to obtain a landlord waiver or other
agreement, in form and substance satisfactory to the Administrative Agent,
between the Administrative Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
material Collateral to the extent requested by the Administrative Agent. Each
Grantor shall timely and fully pay and perform its obligations under all leases
and other agreements with respect to each leased location or third party
warehouse where any Collateral is or may be located.
          (d) Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions
specifically permitted pursuant to the Credit Agreement.
          (e) Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except (i) the security interest created by
this Security Agreement and (ii) other Permitted Liens.
          (f) Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except as permitted by Section 4.1(e).
Such Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Administrative Agent, subject
to such Grantor’s rights under Section 9-509(4)(b) of the UCC.
          (g) Locations, Names, Etc. Such Grantor shall not (a) change its name
as it appears in official filings in the state of its incorporation or
organization, (b) change its chief executive office, principal place of
business, mailing address, corporate offices or warehouses or locations at which
Collateral is held or stored, or the location of its records concerning the
Collateral as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received at least thirty days prior written notice of such
change and the Administrative Agent shall have acknowledged in writing that
either (1) such change will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(2) any reasonable action requested by the Administrative Agent in connection
therewith has been completed or taken (including any action to continue the
perfection of any Liens in favor of the Administrative Agent, on behalf of
Lenders, in any Collateral), provided that, any new location shall be in the
continental U.S.
          (h) Compliance with Terms. Such Grantor will perform and comply with
all obligations in respect of the Collateral owned by it and all agreements to
which it is a party or by which it is bound relating to such Collateral.
     4.2. Receivables.
          (a) Certain Agreements on Receivables. Such Grantor will not make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence of a Default,
such Grantor may reduce the amount of Accounts arising from the performance of
services in accordance with its present policies and in the ordinary course of
business.

9



--------------------------------------------------------------------------------



 



          (b) Collection of Receivables. Except as otherwise provided in this
Security Agreement, such Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by it, and will at all times (whether or not a Default then
exists) promptly cause all proceeds of Receivables to be deposited into a
Control Account.
          (c) Delivery of Invoices. Such Grantor will deliver to the
Administrative Agent within two Business Days its request after the occurrence
and during the continuation of a Default duplicate invoices with respect to each
Account owned by it bearing such language of assignment as the Administrative
Agent shall specify.
          (d) Disclosure of Counterclaims on Receivables. If any material
(i) discount, credit or agreement to make a rebate or to otherwise reduce the
amount owing on any Receivable not in the ordinary course owned by such Grantor
exists or (ii) if, to the knowledge of such Grantor, any material dispute,
setoff, claim, counterclaim or defense exists or has been asserted or threatened
with respect to any such Receivable, such Grantor will promptly disclose such
fact to the Administrative Agent in writing.
          (e) Electronic Chattel Paper. Such Grantor shall take all commercially
reasonable steps necessary to grant the Administrative Agent Control of all
electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.
     4.3. Inventory and Equipment.
          (a) Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear in respect of the Equipment.
          (b) Insurance. Such Grantor will (i) maintain fire and extended
coverage insurance on the Inventory and Equipment containing a lender’s loss
payable clause in favor of the Administrative Agent, on behalf of the Lenders,
and providing that said insurance will not be terminated except after at least
30 days’ written notice from the insurance company to the Administrative Agent,
(ii) maintain such other insurance on the Collateral for the benefit of the
Administrative Agent as may be required by law or as the Administrative Agent
shall from time to time request, (iii) furnish to the Administrative Agent upon
the request of the Administrative Agent from time to time the originals of all
policies of insurance on the Collateral and certificates with respect to such
insurance and (iv) maintain general liability insurance. All insurance policies
required hereunder shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Lenders) as an additional insured or as lender loss
payee, as applicable, and shall contain lender loss payable clauses or mortgagee
clauses in form and substance satisfactory to the Administrative Agent.
          (c) Titled Vehicles. Upon the request of the Administrative Agent,
such Grantor will give the Administrative Agent notice of its acquisition of any
vehicle covered by a certificate of title and deliver to the Administrative
Agent, the original of any vehicle title certificate and provide and/or file all
other documents or instruments necessary to have the Lien of the Administrative
Agent noted on any such certificate or with the appropriate state office.
     4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Administrative Agent upon receipt and within two Business Days
thereafter deliver to the Administrative Agent any such Chattel Paper,
Securities and Instruments constituting Collateral, (c) upon the Administrative
Agent’s

10



--------------------------------------------------------------------------------



 



request, deliver to the Administrative Agent (and thereafter hold in trust for
the Administrative Agent upon receipt and within two Business Days deliver to
the Administrative Agent) any Document evidencing or constituting Collateral and
(d) upon the Administrative Agent’s request, deliver to the Administrative Agent
a duly executed amendment to this Security Agreement, in the form of Exhibit I
hereto (the “Amendment”), pursuant to which such Grantor will pledge such
additional Collateral. Such Grantor hereby authorizes the Administrative Agent
to attach each Amendment to this Security Agreement and agrees that all
additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral. If any Equity Interests owned by any
Grantor shall at any time constitute a Security or, to the knowledge of such
Grantor, the issuer of any such Equity Interests shall take any action to have
such interests treated as a Security, then such Grantor shall give prompt
written notice thereof to the Administrative Agent and (i) cause all
certificates or other documents constituting such Security to be delivered to
the Administrative Agent and, if within the control of such Grantor, cause such
Security to be properly defined as such under Article 8 of the UCC of the
applicable jurisdiction, whether as a result of actions by the issuer thereof or
otherwise, or (ii) take all commercially reasonable action to cause the issuer
of such Security or a securities intermediary relating to such Security to enter
into a Control Agreement with the Administrative Agent and, if within the
control of such Grantor, cause such Security to be properly defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.
     4.5. Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will (a) give prompt written notice to the Administrative Agent of
the acquisition or existence of any uncertificated securities which are Pledged
Collateral, and (b) take any actions necessary to cause (i) the issuers of
uncertificated securities which are Pledged Collateral and (ii) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor (a) will, with respect to any such
Pledged Collateral held with a securities intermediary, give prompt written
notice to the Administrative Agent of the existence of such Pledged Collateral
and take all commercially reasonable action necessary to cause such securities
intermediary to enter into a Control Agreement with the Administrative Agent
giving the Administrative Agent Control over such Pledged Collateral and any
account into which such Pledged Collateral is deposited (a “Securities
Account”), and (b) will not, at any time, permit uncertificated securities
constituting Pledged Collateral with an aggregate fair market value in excess of
$100,000 to be held in any Securities Account not subject to a Control
Agreement.
     4.6. Pledged Collateral.
          (a) Changes in Capital Structure of Issuers. Such Grantor will not
(i) permit or suffer any issuer (if such issuer is controlled by such Grantor)
of Equity Interests constituting Pledged Collateral owned by it to dissolve,
merge, liquidate, retire any of its Equity Interests or other Instruments or
Securities evidencing ownership, reduce its capital, sell or encumber all or
substantially all of its assets (except for Permitted Liens and sales of assets
permitted pursuant to Section 4.1(d)) or merge or consolidate with any other
entity, or (ii) vote any such Pledged Collateral in favor of any of the
foregoing.
          (b) Issuance of Additional Securities. Such Grantor will not permit or
suffer the issuer (if such issuer is controlled by such Grantor) of Equity
Interests constituting Pledged Collateral owned by it to issue additional Equity
Interests, any right to receive the same or any right to receive earnings,
except to such Grantor.

11



--------------------------------------------------------------------------------



 




          (c) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders.
          (d) Exercise of Rights in Pledged Collateral.
(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have the effect of impairing the rights of the Administrative Agent
in respect of such Pledged Collateral.
(ii) Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence of a Default, without notice, to exercise all voting
rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interests or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.
(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral to the
extent not in violation of the Credit Agreement other than any of the following
distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of any Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, any Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and
(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral, whenever paid or made, shall be delivered to the
Administrative Agent to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Administrative Agent,
be segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).
     4.7. Intellectual Property.
          (a) Upon the occurrence and during the continuance of a Default, such
Grantor will use its commercially reasonable efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the
Administrative Agent of any License held by such Grantor and to enforce the
security interests granted hereunder.
          (b) Unless such Grantor shall reasonably determine in good faith that
such Patent, Trademark or Copyright is not material to the conduct of such
Grantor’s business, such Grantor shall promptly

12



--------------------------------------------------------------------------------



 



notify the Administrative Agent if it knows or has reason to know that any
application or registration relating to any Patent, Trademark or Copyright (now
or hereafter existing) may become abandoned or dedicated, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any Patent, Trademark or Copyright, its right to
register the same, or to keep and maintain the same.
          (c) Within 45 days after an event that materially changes Exhibit D,
the Grantors shall deliver to the Administrative Agent an updated Exhibit D
hereto, including any changes thereto since the last such Exhibit D was
delivered. Exhibit D shall be deemed automatically revised thereby upon such
delivery to the Administrative Agent and the Grantors shall be deemed have made
all representations and warranties in Section 3.10 hereof as to such updated
Exhibit D as of the date it is delivered to the Agent. Upon request of the
Administrative Agent, each Grantor shall execute and deliver any and all
security agreements as the Administrative Agent may request to evidence the
Administrative Agent’s first priority security interest on such Patent,
Trademark or Copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.
          (d) Such Grantor shall take all actions reasonably necessary or
reasonably requested by the Administrative Agent to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, unless such Grantor shall reasonably determine in good faith that
such Patent, Trademark or Copyright is not material to the conduct of such
Grantor’s business.
          (e) Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is not material to the conduct of its business or
operations, appropriately sue for infringement, misappropriation or dilution and
to recover any and all damages for such infringement, misappropriation or
dilution, and shall take such other actions as the Administrative Agent shall
deem appropriate under the circumstances to protect such Patent, Trademark or
Copyright. In the event that such Grantor institutes suit because any of its
Patents, Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall comply with
Section 4.8.
     4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within two Business Days after the same is acquired by it, notify the
Administrative Agent of any Commercial Tort Claim acquired by it and, unless the
Administrative Agent otherwise consents, such Grantor shall provide the
Administrative Agent with a specific description thereof (i.e. parties,
description of the dispute, case number, etc.) and enter into an amendment to
this Security Agreement, in the form of Exhibit I hereto, granting to
Administrative Agent a first priority security interest in such Commercial Tort
Claim.
     4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit, it shall promptly, and in any event within two Business
Days after becoming a beneficiary, notify the Administrative Agent thereof and
take all commercially reasonable actions to cause the issuer and/or confirmation
bank to consent to the assignment of any Letter-of-Credit Rights to the
Administrative Agent, all in form and substance reasonably satisfactory to the
Administrative Agent.
     4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify
the Administrative Agent of any Collateral which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal, state
or municipal law.

13



--------------------------------------------------------------------------------



 



     4.11. Deposit Accounts. Each Grantor will (a) give prompt written notice to
the Administrative Agent of the opening or existence of any Deposit Account not
disclosed on Exhibit B hereto, (b) upon the Administrative Agent’s request, take
all commercially reasonable actions to cause each bank or other financial
institution in which it maintains (i) any Deposit Account (other than accounts
used exclusively for payroll (“Payroll Accounts”)) to enter into a Control
Agreement with the Administrative Agent with respect such Deposit Account or
(ii) other deposits (whether general or special, time or demand, provisional or
final, but excluding Payroll Accounts) to be notified of the security interest
granted to the Administrative Agent hereunder and to acknowledge such
notification in writing, (c) upon the Administrative Agent’s request after the
occurrence and during the continuance of a Default, deliver to each such bank or
other financial institution a letter, in form and substance acceptable to the
Administrative Agent, transferring ownership of the Deposit Account (other than
Payroll Accounts) to the Administrative Agent or transferring dominion and
control over each such other deposit to the Administrative Agent until such time
as no Default exists, and (d) not, at any time, permit more than $100,000 in the
aggregate to be held in a Deposit Account (other than Payroll Accounts) not
subject to a Control Agreement.
     4.12 No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.
     4.13 Collateral Access Agreements. Each Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, bailee or consignee with respect to any warehouse,
processor or other location where any material Collateral is stored or located.
Each Grantor shall timely and fully pay and perform its material obligations
under all leases and other agreements with respect to each leased location or
third party warehouse where any Collateral is or may be located.
ARTICLE V
DEFAULTS AND REMEDIES
     5.1. Defaults. The occurrence of any one or more of the following events
shall constitute a Default hereunder:
          (a) Any representation or warranty made by or on behalf of any Grantor
under this Security Agreement, or other document delivered herewith, shall be
materially false as of the date on which made.
          (b) The breach by any Grantor of any of the terms or provisions of
Article IV or Article VII.
          (c) The breach by any Grantor (other than a breach which constitutes a
Default under any other Section of this Article V) of any of the terms or
provisions of this Security Agreement which is not remedied within ten days
after such breach.
          (d) Any of the Secured Obligations shall be accelerated or shall not
be paid at final maturity.
          (e) The occurrence of any “Event of Default” under, and as defined in,
the Credit Agreement.
     5.2. Remedies.

14



--------------------------------------------------------------------------------



 



          (a) Upon the occurrence of a Default, the Administrative Agent may,
with the concurrence or at the direction of the Required Lenders, exercise any
right or remedy available to it under applicable law, including, without
limitation, the following rights and remedies:
(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Lenders prior to a Default;
(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;
(iii) give notice of sole control or any other instruction permitted under any
Control Agreement with respect to any Deposit Account or Securities Account or
under any other control agreement with respect to any other Collateral and take
any action therein with respect to such Collateral;
(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable; and
(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.
          (b) The Administrative Agent, on behalf of the Lenders, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.
          (c) The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the Lenders,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption each Grantor hereby expressly releases.

15



--------------------------------------------------------------------------------



 



          (d) Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Administrative Agent and Lenders), with respect
to such appointment without prior notice or hearing as to such appointment.
          (e) Notwithstanding the foregoing, neither the Administrative Agent
nor the Lenders shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.
          (f) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all of the Pledged Collateral and may
be compelled to resort to one or more private sales thereof in accordance with
clause (a) above. Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.
     5.3. Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence of a Default, each Grantor will:
          (a) assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere;
          (b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral;
          (c) furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;
          (d) take, or cause (if within its control and, if not within its
control, use commercially reasonably efforts to cause) an issuer of Pledged
Collateral to take, any and all reasonable actions necessary to register or
qualify the Pledged Collateral to enable the Administrative Agent to consummate
a public sale or other disposition of the Pledged Collateral; and
          (e) at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to

16



--------------------------------------------------------------------------------



 




time, promptly upon the Administrative Agent’s request, the following reports
with respect to the applicable Grantor: (i) a reconciliation of all Accounts;
(ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts.
     5.4. Grant of Intellectual Property License. For the purpose of enabling
the Administrative Agent to exercise the rights and remedies under this
Article V at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby (a) grants to the
Administrative Agent, to the extent permitted by law and reasonably necessary to
permit the exercise of any of Administrative Agent’s rights or remedies under
this Article V, for the benefit of the Administrative Agent and the Lenders, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense any Patent,
Trademark, Copyright or other intellectual property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the
Administrative Agent may sell any of such Grantor’s Inventory directly to any
person, including without limitation persons who have previously purchased the
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Security
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Administrative Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
     6.1. Account Verification. The Administrative Agent may at any time,
following and during the continuance of a Default, in the Administrative Agent’s
own name, in the name of a nominee of the Administrative Agent, or in the name
of any Grantor communicate (by mail, telephone, facsimile or otherwise) with the
Account Debtors of any such Grantor, parties to contracts with any such Grantor
and obligors in respect of Instruments of any such Grantor to verify with such
Persons, to the Administrative Agent’s satisfaction, the existence, amount,
terms of, and any other matter relating to, Accounts, Instruments, Chattel
Paper, payment intangibles and/or other Receivables.
     6.2. Authorization for Lender to Take Certain Action.
          (a) Each Grantor irrevocably authorizes the Administrative Agent at
any time and from time to time in the sole discretion of the Administrative
Agent and appoints the Administrative Agent as its attorney in fact (i) to
execute on behalf of such Grantor as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the Administrative Agent’s
security interest in the Collateral, (ii) to endorse and collect any cash
proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Administrative Agent
to the Secured Obligations as provided in Section 7.3, (vi) to discharge past
due taxes, assessments, charges, fees or Liens on the Collateral (except for
such Liens as are specifically permitted hereunder), (vii) to contact Account
Debtors for any reason, (viii) to demand payment or enforce payment of the
Receivables in the

17



--------------------------------------------------------------------------------



 



name of the Administrative Agent or such Grantor and to endorse any and all
checks, drafts, and other instruments for the payment of money relating to the
Receivables, (ix) to sign such Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Debtor of such Grantor,
assignments and verifications of Receivables, (x) to exercise all of such
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (xi) to settle, adjust, compromise, extend or renew
the Receivables, (xii) to settle, adjust or compromise any legal proceedings
brought to collect Receivables, (xiii) to prepare, file and sign such Grantor’s
name on a proof of claim in bankruptcy or similar document against any Account
Debtor of such Grantor, (xiv) to prepare, file and sign such Grantor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (xv) to change the address for delivery of mail
addressed to such Grantor to such address as the Administrative Agent may
designate and to receive, open and dispose of all mail addressed to such
Grantor, and (xvi) to do all other acts and things necessary to exercise or
enforce their rights under this Security Agreement; and such Grantor agrees to
reimburse the Administrative Agent on demand for any payment made or any expense
incurred by the Administrative Agent in connection with any of the foregoing;
provided that, this authorization shall not relieve such Grantor of any of its
obligations under this Security Agreement or under any other Loan Document.
          (b) All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and Lenders, under this Section 6.2 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Lender to exercise any such
powers. The Administrative Agent agrees that, except for the powers granted in
Section 6.2(a)(i), (iii) and (vi) and Section 6.2(a)(xvi), it shall not exercise
any power or authority granted to it unless a Default has occurred and is
continuing.
     6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 AND 4.6
ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY
AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL
WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR THE AGENT THEREOF), UPON THE
OCCURRENCE OF A DEFAULT.
     6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.15. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR
ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO

18



--------------------------------------------------------------------------------



 



EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
     7.1. Lockboxes. Upon request of the Administrative Agent after the
occurrence and during the continuance of a Default, each Grantor shall execute
and deliver to the Administrative Agent irrevocable lockbox agreements in the
form provided by or otherwise acceptable to the Administrative Agent, which
agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of the Administrative Agent granted hereunder and
of irrevocable instructions to wire all amounts collected therein to a special
collateral account at the Administrative Agent.
     7.2. Collection of Receivables. The Administrative Agent may at any time
after the occurrence and during the continuance of a Default, by giving the
Grantors written notice, elect to require that the Receivables be paid directly
to the Administrative Agent for the benefit of the Lenders. In such event, each
Grantor shall, and shall permit the Administrative Agent to, promptly notify the
account debtors or obligors under the Receivables of the Lenders’ interest
therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under the Receivables directly to the
Administrative Agent. Upon receipt of any such notice from the Administrative
Agent, each Grantor shall thereafter hold in trust for the Administrative Agent,
on behalf of the Lenders, all amounts and proceeds received by it with respect
to the Receivables and other Collateral and immediately and at all times
thereafter deliver to the Administrative Agent all such amounts and proceeds in
the same form as so received, whether by cash, check, draft or otherwise, with
any necessary endorsements. The Administrative Agent shall hold and apply funds
so received as provided by the terms of Sections 7.3 and 7.4.
     7.3. Special Collateral Account. The Administrative Agent may at any time
after the occurrence and during the continuance of a Default require all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
cash collateral account with the Administrative Agent and held there as security
for the Secured Obligations. The Borrower shall have no control whatsoever over
said cash collateral account. If no Default has occurred and is continuing, the
Administrative Agent shall, within one business Day of receipt thereof, deposit
the collected balances in said cash collateral account into each Grantor’s
general operating account with the Administrative Agent. If any Default has
occurred and is continuing, the Administrative Agent may (and shall, at the
direction of the Required Lenders), from time to time, apply the collected
balances in said cash collateral account to the payment of the Secured
Obligations whether or not the Secured Obligations shall then be due.
     7.4. Application of Proceeds. The proceeds of the Collateral to be applied
to payment of the Secured Obligations pursuant to Section 7.3 shall be applied
by the Administrative Agent to payment of the Secured Obligations in the order
required by the Credit Agreement.
ARTICLE VIII
GENERAL PROVISIONS
     8.1. Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative

19



--------------------------------------------------------------------------------



 



Agent or any Lender arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Administrative Agent or such Lender as finally determined by a
court of competent jurisdiction. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Administrative Agent or
any Lender, any valuation, stay, appraisal, extension, moratorium, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
     8.2. Limitation on Administrative Agent’s and Lenders’ Duty with Respect to
the Collateral. The Administrative Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Administrative Agent and each
Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Administrative Agent
or such Lender, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it is commercially reasonable for the Administrative Agent (i) to fail to incur
expenses reasonably deemed significant by the Administrative Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent reasonably deemed appropriate
by the Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.
     8.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to

20



--------------------------------------------------------------------------------



 



certain of the Receivables, that certain of the Receivables may be or become
uncollectible in whole or in part and that the expense and probability of
success in litigating a disputed Receivable may exceed the amount that
reasonably may be expected to be recovered with respect to a Receivable. In view
of the foregoing, each Grantor agrees that the Administrative Agent may at any
time and from time to time, if a Default has occurred and is continuing,
compromise with the obligor on any Receivable, accept in full payment of any
Receivable such amount as the Administrative Agent in its sole discretion shall
reasonably determine or abandon any Receivable, and any such action by the
Administrative Agent shall be commercially reasonable so long as the
Administrative Agent acts in good faith based on information known to it at the
time it takes any such action.
     8.4. Lender Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.
     8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 4.12, 5.3, or 8.7 or in
Article VII will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and Lenders have no adequate remedy at
law in respect of such breaches and therefore agrees, without limiting the right
of the Administrative Agent or the Lenders to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.5 shall be specifically enforceable against the Grantors.
     8.6. Use and Possession of Certain Premises. Upon the occurrence and during
the continuance of a Default, the Administrative Agent shall be entitled to
occupy and use any premises owned or leased by any Grantor where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations are paid or the Collateral is removed therefrom, whichever
first occurs, without any obligation to pay any Grantor for such use and
occupancy.
     8.7. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the Lenders unless such
authorization is in writing signed by the Administrative Agent with the consent
or at the direction of the Required Lenders.
     8.8. No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Administrative Agent or any Lender to exercise any right or remedy granted
under this Security Agreement shall impair such right or remedy or be construed
to be a waiver of any Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy. No
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the
Required Lenders and then only to the extent in such writing specifically set
forth. All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Secured Obligations have been paid in full.
     8.9. Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable

21



--------------------------------------------------------------------------------



 



mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Security Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in this Security Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Security Agreement are declared to be severable.
     8.10. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
     8.11. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Lenders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Administrative Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Administrative Agent, for the benefit of
the Administrative Agent and the Lenders, hereunder.
     8.12. Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
     8.13. Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.
     8.14. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
     8.15. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
letters of credit that are part of the Secured Obligations, a cash deposit or
supporting letter of credit acceptable to the Lender that issued such letter of
credit has been delivered to the Administrative Agent) and no commitments of the
Administrative Agent or the Lenders which

22



--------------------------------------------------------------------------------



 



would give rise to any Secured Obligations are outstanding. Upon the
satisfaction in full of the conditions for termination of this Security
Agreement set forth above (i) this Security Agreement and the security interest
and Lien created hereby shall terminate and all rights to the Collateral shall
revert to the Grantors and (ii) the Administrative Agent will, upon the
Grantors’ request and at the Grantors’ expense, (A) return to the Grantors such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof and (B) execute and deliver to the
Grantors, without recourse, representation or warranty, such documents as the
Grantors shall reasonably request to evidence such termination.
     8.16. Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.
     8.17. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF MICHIGAN, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
     8.18. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL COURT SITTING IN MICHIGAN OR
MICHIGAN STATE COURT IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE AGENT
OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT IN MICHIGAN.
     8.19. WAIVER OF JURY TRIAL. EACH GRANTOR, THE AGENT AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
     8.20. Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the Lenders, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Administrative
Agent or any Lender is a party thereto) imposed on, incurred by or asserted
against the Administrative Agent or the Lenders, or their respective successors,
assigns, agents and employees, arising out of this Security Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Administrative Agent or the Lenders or any Grantor, and
any claim for Patent, Trademark or Copyright infringement) except, claims,
losses, damages, liabilities or expenses of any kind and nature whatsoever

23



--------------------------------------------------------------------------------



 



resulting solely and directly from the gross negligence or willful misconduct
the Administrative Agent or one or more of the Lenders or a combination thereof
as determined by a final judgment of a court of competent jurisdiction.
     8.21. Counterparts. This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.
ARTICLE IX
NOTICES
     9.1. Sending Notices. Any notice required or permitted to be given under
this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when transmitted and confirmation of transmission
received, if by hand or overnight courier service, or mailed by certified or
registered mail notices or (b) when sent, if sent by telecopier (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient), in each case addressed to the Grantors at the notice address set
forth on Exhibit A, and to the Administrative Agent at the address set forth
next to its signature below or as otherwise designated in writing by the
Administrative Agent to the Grantors.
     9.2. Change in Address for Notices. Each of the Grantors and the
Administrative Agent may change the address for service of notice upon it by a
notice in writing to the other parties.
ARTICLE X
THE ADMINISTRATIVE AGENT
     JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to the Credit Agreement. Each Lender, in accepting
the benefits hereunder, acknowledges and agrees to all of the exculpations,
indemnifications and other protections provided to the Administrative Agent
under the Credit Agreement apply to the Administrative Agent hereunder. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in the
Credit Agreement. Any successor Administrative Agent appointed pursuant to the
Credit Agreement shall be entitled to all the rights, interests and benefits of
the Administrative Agent hereunder.
[Signature Pages Follow]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed
this Security Agreement as of the date first above written.

                  TECHTEAM GLOBAL, INC.    
 
           
 
  By:   /s/ Marc J. Lichtman    
 
                Title: Vice President, Chief Financial Officer and Treasurer    
 
                TECHTEAM CYNTERGY, L.L.C.    
 
           
 
  By:   /s/ Michael A. Sosin    
 
                Title: Manager    
 
                TECHTEAM GOVERNMENT SOLUTIONS, INC.    
 
           
 
  By:   /s/ Dennis J. Kelly, Jr.    
 
                Title: President    
 
                SYTEL, INC.    
 
           
 
  By:   /s/ Dennis J. Kelly, Jr.    
 
                Title: President    

25



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                JPMORGAN CHASE BANK, N.A., as Administrative Agent    
 
           
 
  By:        
 
           
 
  Title:        
 
           

26